Citation Nr: 1522185	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).  

2.  Entitlement to an initial compensable rating for right ring finger, extensor tendon disruption located at the distal interphalangeal (DIP) joint.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004, and April 2009 to May 2010.  He also had active duty training from February 2002 to July 2002, and active duty for special work from May 2008 to April 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The first and only examination for both issues was performed in September 2011.  New examinations are therefore necessary in order to get an accurate understanding of their current level of severity and to obtain any outstanding VA treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous"); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since July 2011.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PFB.  The examiner should review the claims folder, to include a copy of this remand.  All indicated testing should be conducted, and all findings reported in detail.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right ring finger disability.  The examiner should review the claims folder, to include a copy of this remand VA.  All indicated testing should be conducted, and all findings reported in detail.

4.  Following completion of the above, readjudicate the claim, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

